NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 6, 2016* 
                                  Decided May 6, 2016 
                                              
                                          Before 
        
                         JOEL M. FLAUM, Circuit Judge 
                          
                         DANIEL A. MANION, Circuit Judge 
                          
                         ANN CLAIRE WILLIAMS, Circuit Judge 
 
No. 15‐2560 
 
ROBERT SCHINDLER,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 14 C 4392 
RENAISSANCE HOTEL                                  
MANAGEMENT COMPANY, LLC,                          Rebecca R. Pallmeyer, 
      Defendant‐Appellee.                         Judge. 
 
                                        O R D E R 

       Robert Schindler appeals the dismissal of his suit under the Americans with 
Disabilities Act, see 42 U.S.C. § 12112(a), for failing to comply with discovery orders. We 
affirm. 
        


                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 15‐2560                                                                         Page 2 
 
        This litigation has been protracted. In June 2014, Schindler, proceeding pro se, 
filed a complaint alleging that his former employer, Renaissance Hotel Management 
Company, fired him because he is blind, in violation of the ADA. Schindler then failed 
to appear at scheduled hearings. In December 2014 the district court directed Schindler 
to appear at a hearing the next month and warned that failure to do so could result in 
dismissal. When Schindler missed that hearing, the court dismissed the case without 
prejudice. The case was reinstated the next month at Schindler’s request. 
         
        The court then ordered the parties to meet to prepare a planning report, but 
Schindler refused to communicate with Renaissance, telling the court that he feared 
opposing counsel based on unspecified negative experiences in unrelated lawsuits. The 
court directed him to cooperate with opposing counsel, reminding him that “he 
initiated this lawsuit and is expected to cooperate with discovery and appear in court as 
ordered.” Schindler, however, never participated in a planning meeting and failed to 
appear at a status hearing with the magistrate judge. 
         
        Schindler’s intransigence continued. He ignored a request to respond to 
interrogatories and turn over documents, causing the district court to direct Schindler to 
respond “promptly” to the company’s discovery requests. After further delays, the 
company filed a motion to compel. Schindler failed to attend the hearing on the motion. 
Noting Schindler’s “past litigation experience” and “obvious intelligence,” the court 
granted the motion to compel and ordered Schindler to comply with the outstanding 
requests within 14 days. The court warned that Schindler’s “failure to comply . . . will 
result in dismissal.”   
         
        Two weeks later, Schindler asked to stay the proceedings and requested an 
attorney, stating that he needed more time because he was blind and could not access 
case materials that had been boxed up in a recent move. The district court denied both 
of Schindler’s requests and dismissed the case. The court explained that Schindler was 
familiar with civil proceedings, had submitted well‐written pleadings and motions, yet 
refused to respond to written discovery requests—despite “repeated specific directions 
and orders” and a warning that continued refusal would result in dismissal. A week 
later Schindler appealed. 
         
        Schindler generally challenges the dismissal of his suit, emphasizing that 
complying with discovery is an “extreme burden” due to his poor eyesight, pro se 
status, time commitments, and the inaccessibility of his case materials stored in moving 
boxes. But these circumstances do not excuse Schindler’s repeated disregard of court 
No. 15‐2560                                                                              Page 3 
 
deadlines and orders. Even after his case was dismissed for failing to appear at 
hearings, Schindler continued to miss scheduled hearings, refused to answer 
interrogatories, and ignored the court’s directives to cooperate with opposing counsel 
and comply with discovery deadlines. See Brown v. Columbia Sussex Corp., 664 F.3d 182, 
191–92 (7th Cir. 2011); Collins v. Illinois, 554 F.3d 693, 697 (7th Cir. 2009). Even pro se 
litigants “must follow court rules and directives.” McInnis v. Duncan, 697 F.3d 661, 665 
(7th Cir. 2012); see also Collins, 554 F.3d at 697. Although the district court did not make 
an explicit finding of fault or willfulness for dismissal under Federal Rule of Civil 
Procedure 37(b), such a finding can be inferred from the court’s order. See Aura 
Lamp & Lighting Inc. v. Int’l Trading Corp., 325 F.3d 903, 909–10 (7th Cir. 2003). Thus the 
district court did not abuse its discretion in dismissing Schindler’s suit. See FED. R. CIV. 
P. 37(b). 
         
        Schindler also challenges the district court’s refusal to recruit counsel, 
maintaining that he lacks the legal training to respond to interrogatories. The issue, 
however, is not whether a lawyer would be more effective, but whether the plaintiff is 
competent to litigate his particular case. See Romanelli v. Suliene, 615 F.3d 847, 854 
(7th Cir. 2010); Pruitt v. Mote, 503 F.3d 647, 655 (7th Cir. 2007) (en banc). The district 
court acted well within its discretion in determining from Schindler’s pleadings, 
motions, and general correspondence that he was capable of responding to the 
company’s interrogatories and request for documents. 
         
        This is the second time that we have upheld the dismissal of an employment‐
discrimination suit brought by Schindler for failing to appear for hearings and respond 
to the opposing party’s motions. See Schindler v. Advocate Healthcare, 619 F. App’x 516, 
517 (7th Cir. 2015). We since have denied two meritless petitions that Schindler filed for 
a writ of mandamus. See In re Schindler, No. 16‐1453 (7th Cir. Mar. 16, 2016); 
In re Schindler, No. 15‐2917 (7th Cir. Sept. 29, 2015). This kind of litigation wastes the 
court’s time and may “deprive litigants with real disputes who raise potentially 
meritorious arguments of an opportunity to be heard in a timely manner.” United States 
v. Ins. Consultants of Knox, Inc., 187 F.3d 755, 762 (7th Cir. 1999). Accordingly, we warn 
Schindler that the pursuit of additional frivolous litigation in this court may subject him 
to monetary sanctions. See FED. R. APP. P. 38; Grove Fresh Distrib., Inc. v. John Labatt, Ltd., 
299 F.3d 635, 642 (7th Cir. 2002). 
         
                                                                                   AFFIRMED.